     Case 8:20-cv-01920-CJC-DFM Document 1 Filed 10/05/20 Page 1 of 8 Page ID #:1




 1   Amy Lynn Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
 2
     30 East Butler Pike
 3   Ambler, PA 19002
     Telephone: 215-540-8888 x167
 4
     Facsimile: 215-540-8817
 5   teamkimmel@creditlaw.com
     Attorney for Plaintiff
 6

 7
                         UNITED STATES DISTRICT COURT
 8                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                            )   Case No.:
10   GODWIN AGBIM,                          )
                                            )   COMPLAINT FOR DAMAGES
11
                    Plaintiff,              )   1. VIOLATION OF THE
12                                          )   TELEPHONE CONSUMER
           v.                               )   PROTECTION ACT, 47 U.S.C. §
13                                          )   227, ET. SEQ.
14
     ZIP CAPITAL GROUP, LLC,                )   2. TEXAS BUSINESS &
                                            )   COMMERCIAL CODE §302.101,
15                    Defendant.            )   ET. SEQ.
                                            )
16
                                            )   JURY TRIAL DEMANDED
17

18
                                      COMPLAINT
19

20         Godwin Agbim (Plaintiff), by and through his attorneys, Kimmel &

21   Silverman, P.C., alleges the following against Zip Capital Group, LLC

22   (Defendant):

23

24

25

26

27                                          -1-
                                   PLAINTIFF’S COMPLAINT
28
     Case 8:20-cv-01920-CJC-DFM Document 1 Filed 10/05/20 Page 2 of 8 Page ID #:2




 1                                   INTRODUCTION
 2         1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
 3   Act (“TCPA”), 47 U.S.C. §227 and § 302.101 of the Texas Business &
 4   Commercial Code.
 5
                              JURISDICTION AND VENUE
 6
           2.     This Court has subject-matter jurisdiction over the TCPA claims in
 7
     this action under 28 U.S.C. § 1331, which grants this court original jurisdiction of
 8
     all civil actions arising under the laws of the United States. See Mims v. Arrow
 9
     Fin. Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331
10
     grants the United States district courts federal-question subject-matter jurisdiction
11
     to hear private civil suits under the TCPA).
12
           3.     This Court has personal jurisdiction over Defendant maintains its
13   corporate headquarters within the Central District of California at 26 Executive
14   Park Suite, 100 Irvine California 912614.
15         4.     This Court has supplemental jurisdiction over Plaintiff’s related state
16   law claims pursuant to 28 U.S.C. § 1367.
17         5.     Venue is proper under 28 U.S.C. § 1391(b)(1) and (2).
18
                                          PARTIES
19
           6.     Plaintiff is a natural person residing in Houston, Texas 77036.
20
           7.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
21
           8.     Defendant is a corporation with principal place of business, head
22
     office, or otherwise valid mailing address at 26 Executive Park, Suite 100, Irvine,
23
     California 92614.
24
           9.     Defendant is a “person” as that term is defined by 47 U.S.C. §
25   153(39).
26

27                                          -2-
                                   PLAINTIFF’S COMPLAINT
28
     Case 8:20-cv-01920-CJC-DFM Document 1 Filed 10/05/20 Page 3 of 8 Page ID #:3




 1         10.    Defendant acted through its agents, employees, officers, members,
 2   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 3   representatives, and/or insurers.
 4
                                FACTUAL ALLEGATIONS
 5
           11.    Plaintiff has a cellular telephone number.
 6
           12.    Defendant repeatedly initiated telephone calls and transmitted text
 7
     messages to Plaintiff on his cellular telephone number on a repetitive and
 8
     continuous basis for solicitation purposes.
 9
           13.    Defendant placed these calls and transmitted these text messages
10
     using an automatic telephone dialing system.
11         14.    Defendant’s calls and text messages were not made for “emergency
12   purposes.”
13         15.    Plaintiff has been on the Do Not Call Registry since January of 2020.
14         16.    Defendant knew its calls and text messages were unwanted, therefore,
15   all calls could have only been made solely for purposes of harassment.
16         17.    Defendant’s incessant calls and text messages were bothersome,
17   disruptive and frustrating for Plaintiff to endure.

18         18.    Upon information and belief, Defendant conducts business in a

19
     manner which violates the Telephone Consumer Protection Act.
           19.    Defendant sought to conceal itself when sending the unlawful texts
20
     and calls, requiring Plaintiff to obtain accurate information about Defendant after
21
     the TCPA violations occurred.
22
           20.    Plaintiff generated and retained records of cell phone screenshots
23
     revealing the dates and times of the unlawful ATDS calls/text placed by
24
     Defendant.
25

26

27                                            -3-
                                     PLAINTIFF’S COMPLAINT
28
     Case 8:20-cv-01920-CJC-DFM Document 1 Filed 10/05/20 Page 4 of 8 Page ID #:4




 1          21.      Upon requesting proof of prior express written consent, Defendant
 2   instead furnished Plaintiff a portion of what it stated were Google search results for
 3   Plaintiff’s cell number in which Defendant asserted that by virtue of a “Facebook
 4   Garage Sale” listing in those results, Plaintiff’s cell number was a business line and
 5   excluded from TCPA and Do Not Call Registry protection.

 6          22.      Plaintiff is a subscriber of a personal consumer cell account with his

 7
     cell carrier.

 8                                    COUNT I
                            DEFENDANT VIOLATED THE TCPA
 9
            23.      Plaintiff incorporates the forgoing paragraphs as though the same
10
     were set forth at length herein.
11
            24.      The TCPA prohibits placing calls using an automatic telephone
12
     dialing system or automatically generated or prerecorded voice to a cellular
13
     telephone except where the caller has the prior express consent of the called party
14
     to make such calls or where the call is made for emergency purposes. 47 U.S.C. §
15
     227(b)(1)(A)(iii).
16
            25.      Federal Communications Commission (FCC) reasonably interpreted
17
     TCPA to prohibit any call, including both voice and text call, using automatic
18
     telephone dialing system (ATDS) or artificial or prerecorded message to any
19   wireless telephone number, and thus, “call” within meaning of TCPA included text
20   message to consumers' cellular telephones by publisher and mobile marketing firm
21   to advertise publication of novel. Telephone Consumer Protection Act of 1991, §
22   3(a), 47 U.S.C.A. § 227(b)(1)(A)(iii). Satterfield v. Simon & Schuster, Inc., 569
23   F.3d 946 (9th Cir. 2009)
24          26.      The TCPA prohibits any person or entity of initiating any telephone
25   solicitation to a residential telephone subscriber who has registered his or his

26   telephone number on the National Do-Not-Call Registry of persons who do not

27                                             -4-
                                      PLAINTIFF’S COMPLAINT
28
     Case 8:20-cv-01920-CJC-DFM Document 1 Filed 10/05/20 Page 5 of 8 Page ID #:5




 1   wish to receive telephone solicitations that is maintained by the Federal
 2   Government. 47 U.S.C. § 227(c).
 3         27.    Defendant initiated multiple calls and texts to Plaintiff’s telephone
 4   number using an automatic telephone dialing system.
 5         28.    Defendant’s calls were not made for “emergency purposes.”

 6         29.    Defendant’s calls to Plaintiff without any prior express written

 7
     consent.
           30.    Because Defendant calls/texts without prior express written consent,
 8
     Defendant also has no retention policy to prove consent was given.
 9
           31.    Defendant intentionally misrepresented proof of prior express written
10
     consent by asserting to Plaintiff that a randomly chosen Google search result for
11
     Plaintiff’s cell number showing a “Facebook Garage Sale” listing somehow
12
     deprived Plaintiff of TCPA/DNC Registry protection as a “business number”.
13
           32.    Defendant contacted Plaintiff despite the fact that Plaintiff was on the
14
     Do Not Call Registry.
15
           33.    Defendant’s acts as described above were done with malicious,
16
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
17
     under the law and with the purpose of harassing Plaintiff.
18         34.    The acts and/or omissions of Defendant were done unfairly,
19   unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
20   lawful right, legal defense, legal justification or legal excuse.
21         35.    As a result of the above violations of the TCPA, Plaintiff has suffered
22   the losses and damages as set forth above entitling Plaintiff to an award of
23   statutory, actual and trebles damages.
24

25

26

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
     Case 8:20-cv-01920-CJC-DFM Document 1 Filed 10/05/20 Page 6 of 8 Page ID #:6




 1                                COUNT II
                       DEFENDANT VIOLATED § 302.101 OF
 2
                   THE TEXAS BUSINESS & COMMERICAL CODE
 3
             36.   Plaintiff incorporates the forgoing paragraphs as though the same
 4
     were set forth at length herein.
 5
             37.   Plaintiff, received all calls and texts from Defendant in Texas and is
 6
     entitled to other relief under Texas Law.
 7
             36.   §302.101 of the Texas Business & Commerce Code prohibits sellers
 8   from engaging in telephone solicitation from a location in Texas or to a purchaser
 9   located in Texas unless the seller obtains a registration certificate from the Office
10   of the Secretary of State for the business location from which the solicitation is
11   made.
12           37.   Defendant violated § 302.101 of the Texas Business & Commercial
13   Code when its representatives engaged in continuous and repetitive telephone
14   solicitation of Plaintiff without obtaining a registration certificate from the Office

15   of the Secretary of State.

16
             38.   §302.302(a) of the Texas Business & Commerce Code provides that a

17
     person who violates this chapter is subject to a civil penalty of no more than
     $5,000 for each violation. Furthermore, §302.302(d) provides that the party
18
     bringing the action is also entitled to recover all reasonable cost of prosecuting the
19
     action, including court costs and investigation costs, deposition expenses, witness
20
     fees, and attorney fees.
21

22

23

24

25

26

27                                           -6-
                                    PLAINTIFF’S COMPLAINT
28
     Case 8:20-cv-01920-CJC-DFM Document 1 Filed 10/05/20 Page 7 of 8 Page ID #:7




 1         Wherefore, Plaintiff, Godwin Agbim, respectfully prays for judgment as
 2   follows:
 3              a.    All actual damages Plaintiff suffered (as provided under 47
 4                    U.S.C. § 227(b)(3)(A));
 5              b.    Statutory damages of $500.00 per text/call (as provided under

 6                    47 U.S.C. § 227(b)(3)(B));

 7
                c.    Treble damages of $1,500.00 per text/call (as provided under 47
                      U.S.C. § 227(b)(3));
 8
                d.    Additional treble damages of $1,500.00 per text/call (as
 9
                      provided under 47 U.S.C. § 227(c);
10
                e.    Statutory damages of $5,000 per violation (as provided under
11
                      §302.302(a) of the Texas Business & Commerce Code );
12
                f.    All reasonable attorneys’ fees, witness fees, court costs and
13
                      other litigation costs incurred by Plaintiff pursuant to.
14
                      §302.302(a) of the Texas Business & Commerce Code
15
                g.    Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and
16
                h.    Any other relief this Honorable Court deems appropriate.
17
     .
18

19

20

21

22

23

24

25

26

27                                        -7-
                                 PLAINTIFF’S COMPLAINT
28
     Case 8:20-cv-01920-CJC-DFM Document 1 Filed 10/05/20 Page 8 of 8 Page ID #:8




 1

 2                                         Respectfully submitted,
 3

 4   Dated: 10/5/2020                      By: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
 5
                                           Kimmel & Silverman, P.C.
 6                                         30 East Butler Pike
                                           Ambler, PA 19002
 7                                         Phone: 215-540-8888 x167
 8
                                           Facsimile: 877-788-2864
                                           Email: teamkimmel@creditlaw.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                       -8-
                                PLAINTIFF’S COMPLAINT
28
